IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-51165
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS ALBERTO DE LOS SANTOS-MARTINEZ,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-01-CR-729-ALL-EP
                        --------------------
                           December 20, 2002
Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     A jury convicted Luis Alberto De Los Santos-Martinez

(De Los Santos) of illegal reentry of a removed alien under

8 U.S.C. § 1326.   He appeals on the sole issue that he was

denied his Sixth Amendment to cross-examine and confront certain

government witnesses about the circumstances surrounding the

taking of an inculpatory written statement from him.

     “A trial court, based upon its sound discretion, may limit

the scope and extent of cross-examination, and its decision will


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-51165
                                 -2-

not be disturbed on review unless an abuse of discretion is

present.”   United States v. Ramirez, 622 F.2d 898, 899 (5th Cir.

1980) (citation omitted).   The district court’s discretion to

limit cross-examination, however, “is subordinate to the

defendant’s right of cross-examination sufficient to satisfy the

confrontation clause of the Sixth Amendment.”   Id. at 899.

     Defense counsel was allowed to cross-examine the government

agents thoroughly about whether an alien detained by the Border

Patrol had a choice whether to give a statement.   In addition,

through cross-examination, defense counsel extracted admissions

that went towards the accuracy and reliability of De Los Santos’

inculpatory written statement.   Thus, De Los Santos was accorded

his Sixth Amendment right “to expose to the jury the facts from

which jurors . . . could appropriately draw inferences relating

to the reliability of the witness.”   Davis v. Alaska, 415 U.S.
308, 318 (1974); see United States v. Miliet, 804 F.2d 853, 858-

59 (5th Cir. 1986).   Accordingly, the judgment of the district

court is hereby AFFIRMED.